Citation Nr: 9918559	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to June 
1951.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.  


REMAND

The Board notes that the veteran alleges that the RO reached 
its decision based partly on an inaccurate medical history.  
Because the "Rating Board MD" may have also came to the 
conclusion that it was not at least as likely as not that the 
veteran's sensorineural hearing loss was due to his active 
service based on this evidence, the Board finds that an 
additional medical records review, by a specialist who has 
not already seen the veteran, is indicated.  Although the 
Board regrets the delay, in order to assure that appellate 
consideration is fully informed, the case is REMANDED to the 
RO for the following:

1.  Refer the veteran's entire claims 
file and a copy of this remand to a VA 
specialist, other than those who 
previously evaluated the veteran, for the 
purpose of obtaining the following 
medical opinions:

A.  If the basic facts were as 
follows: the veteran worked between 
12 and 14 hours per day for two 
years unloading operating propeller 
planes without ear protection, lay 
statements claim he did manifest 
hearing loss symptomatology after 
his return from service, and the 
veteran worked in construction for 
short time after service, would it 
be at least as likely as not that 
his current sensorineural hearing 
loss is proximately related to the 
noise exposure he was subjected to 
during his active service?  

B.  Would it also be at least as 
likely as not that the veteran's 
tinnitus is also related to his 
service?  The medical rationale for 
all opinions expressed must be 
provided.  If it is not medically 
feasible to exclude the veteran's 
in-service noise exposure from his 
current sensorineural hearing loss, 
the reviewer shall so note on the 
examination report.  

2.  Following completion of the above, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

3.  The RO shall also adjudicate the 
veteran's informal claim for tinnitus.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




